Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelvin Andre Spotts, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2012) petition and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Spotts v. United States Penitentiary Warden, No. 3:14-cv-25644 (S.D. W. Va. Sept. 15 & Dec. 8, 2014). We deny the motion to place case in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *895court and argument would not aid the decisional process.

AFFIRMED.